J-S42006-20

J-S42007-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CHRISTOPHER JOHNSON                      :
                                          :
                    Appellant             :   No. 2225 EDA 2019

             Appeal from the PCRA Order Entered June 17, 2019
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0003935-2011


COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
             v.                          :
                                         :
                                         :
CHRISTOPHER JOHNSON                      :
                                         :
                   Appellant             :    No. 2226 EDA 2019

             Appeal from the PCRA Order Entered June 17, 2019
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0003936-2011


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                     FILED DECEMBER 14, 2020

      Christopher Johnson appeals from the order entered in the Philadelphia

County Court of Common Pleas on June 17, 2019, dismissing, without a

hearing, his petition filed pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa. C.S.A. §§ 9541-9546. Johnson raises claims of ineffective assistance
J-S42006-20


of plea counsel related to entry of no-contest and guilty pleas under both of

the above dockets.1 We affirm.

       On September 15, 2015, Johnson entered a no-contest plea to two

counts of assault of a law enforcement officer, and a guilty plea to two counts

each of simple assault and recklessly endangering another person, and one

count each of carrying firearms on public streets of Philadelphia and

possession of an instrument of crime. In exchange for his plea, the

Commonwealth agreed not to pursue the mandatory minimum sentence of

twenty years’ incarceration on each count of assault of a law enforcement

officer. See N.T., 9/15/2015, at 6, 13. In all other respects, Johnson’s pleas

remained open, with the sentence to be determined by the trial court.

       After a pre-sentence investigation and mental health evaluation was

completed, the trial court sentenced Johnson at both dockets to an aggregate

twelve to twenty-four years’ incarceration, followed by five years’ probation.

       After the court denied his post-sentence motion, Johnson filed a timely

appeal to this Court. In an unpublished memorandum, we rejected Johnson’s

claims and affirmed his judgment of sentence. See Commonwealth v.

Johnson, 549 EDA 2016 (Pa. Super. filed December 5, 2016) (unpublished




____________________________________________


1 We have consolidated Johnson’s two appeals sua sponte as they raise
identical challenges to the PCRA court’s order.



                                           -2-
J-S42006-20


memorandum). The Pennsylvania Supreme Court denied Johnson’s petition

for allowance of appeal.

       On May 3, 2018, Johnson filed a pro se PCRA petition. The PCRA court

appointed counsel, who later filed a Finley2 no-merit letter and a motion to

withdraw as counsel. Johnson filed a motion for permission to file an amended

petition with the assistance of newly retained private counsel, which the PCRA

court granted. New counsel filed an amended petition, contending plea counsel

was ineffective and that Johnson’s plea was entered unknowingly and

unintelligently. On June 17, 2019, the court entered an order dismissing

Johnson’s PCRA petition. Subsequently, on July 11, 2019, Johnson filed

separate notices of appeal from the order dismissing his petition under both

of the above dockets, pursuant to, and in compliance with, Commonwealth

v. Walker, 185 A.3d 969 (Pa. 2018) (requiring a separate notice of appeal

for each trial court docket number appealed from).

       We note that it is undisputed that Johnson did not receive the proper

notice of the court’s dismissal of his amended PCRA petition. Pa.R.Crim.P.

907(4) provides that when the court dismisses a PCRA petition without a

hearing, it must advise the defendant of the right to appeal and the time for

initiating an appeal “by certified mail, return receipt requested.”




____________________________________________


2   Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -3-
J-S42006-20


       Here, the PCRA court admits that Johnson never received the initial Rule

907 notice, issued on May 20, 2019, as evidenced by the notice being returned

to the court as undeliverable. Therefore, there is no indication in the record of

when, or if, Johnson received proper notice of his right to file an appeal or the

time within which to do so.3

       Since the PCRA court entered its order denying Johnson’s PCRA petition

on June 17, 2019, Johnson’s notice of appeal was due on or before July 17,

2019. See Pa.R.A.P. 903(a) (notice of appeal shall be filed within 30 days

after the entry of the order from which the appeal is taken). Johnson’s notice

of appeal under both dockets was filed on July 11, 2019. Therefore, it would

appear that Johnson nevertheless received actual notice of the dismissal and

subsequently timely filed his appeal.

       Under these circumstances, we do not find a remand necessary in order

for the PCRA court to correct its failure to follow the directives of Rule 907.

Johnson has not raised the issue himself on appeal, and in fact explicitly

waived any defect in notice in his response to our rule to show cause. See

Response to Rule to Show Cause, 9/23/2019, at 2; see also Commonwealth

v. Zeigler, 148 A.3d 849, 851 n.2 (Pa. Super. 2016) (finding that an


____________________________________________


3 Since the court had already formally dismissed the PCRA petition before the
May 20, 2019 order was returned to the court, it attempted to correct the
discrepancy by issuing a second Rule 907 notice on June 28, 2019.



                                           -4-
J-S42006-20


appellant’s failure to raise on appeal the PCRA court’s failure to provide Rule

907 notice results in waiver of the claim). Therefore, we will proceed to

address the merits of Johnson’s claims appeal.

      “Our standard of review for issues arising from the denial of PCRA relief

is well-settled. We must determine whether the PCRA court’s ruling is

supported by the record and free of legal error.” Commonwealth v. Presley,

193 A.3d 436, 442 (Pa. Super. 2018) (citation omitted). A PCRA court may

dismiss a petition without a hearing if it concludes the petition raises no

genuine issues of material fact and does not otherwise arguably justify

collateral relief. See Commonwealth v. Cruz, 223 A.3d 274, 277 (Pa. Super.

2019).

      In each of his contentions, Johnson argues that his pleas were

unknowingly given because he received ineffective assistance of plea counsel.

“A criminal defendant has the right to effective counsel during a plea process

as well as during trial.” Commonwealth v. Rathfon, 899 A.2d 365, 369 (Pa.

Super. 2006). However, “[a]llegations of ineffectiveness in connection with

the entry of a guilty plea will serve as a basis for relief only if the

ineffectiveness caused the defendant to enter an involuntary or unknowing

plea.” Commonwealth v. Hickman, 799 A.2d 136, 141 (Pa. Super. 2002)

(citation omitted). Also, “[w]here the defendant enters his plea on the advice

of counsel, the voluntariness of the plea depends upon whether counsel’s




                                     -5-
J-S42006-20


advice was within the range of competence demanded of attorneys in criminal

cases.” Id. (internal quotation marks and citations omitted).

      We presume counsel is effective, and an appellant bears the burden to

prove otherwise. See Commonwealth v. Bennett, 57 A.3d 1185, 1195 (Pa.

2012). The test for ineffective assistance of counsel is the same under both

the Federal and Pennsylvania Constitutions. See Strickland v. Washington,

466 U.S. 668, 687-88 (1984); Commonwealth v. Kimball, 724 A.2d 326,

330-332 (Pa. 1999). An appellant must demonstrate: (1) his underlying claim

is of arguable merit; (2) the particular course of conduct pursued by counsel

did not have some reasonable basis designed to effectuate his interests; and

(3) but for counsel’s ineffectiveness, there is a reasonable probability that the

outcome of the proceedings would have been different. See Commonwealth

v. Solano, 129 A.3d 1156, 1162-63 (Pa. 2015). A failure to satisfy any prong

of the test for ineffectiveness will require rejection of the claim. See id. at

1163. Where, as here, the appellant pleaded guilty, in order to satisfy the

prejudice requirement, he must show that “there is a reasonable probability

that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Rathfon, at 370 (citation omitted).

      Assuming, arguendo, there is arguable merit to Johnson’s contentions

regarding plea counsel, we conclude Johnson has failed to demonstrate he

suffered prejudice due to plea counsel's alleged failures. Specifically, Johnson




                                      -6-
J-S42006-20


has failed to demonstrate, let alone allege, that but for counsel's inaction, he

would not have pled guilty and would have gone to trial. See id.

      First, Johnson claims plea counsel’s advice was ineffective because he

claims the factual basis of the plea was insufficient to establish his guilt for

shooting at law enforcement. Specifically, he claims the facts show that he did

not know that he was shooting at law enforcement and that he did not intend

to shoot at the officers. However, plea counsel specifically pointed this out in

his response to the factual basis set forth by the Commonwealth. See N.T.,

9/15/2015, at 19-20. Further, plea counsel stated that Johnson was pleading

no-contest to the two aggravated assault of law enforcement charges

“because of the sentencing,” which the Commonwealth then explained as its

waiver of the mandatory sentence. See id. at 12-13. Therefore, the record

shows that plea counsel made it clear that Johnson was surrendering his right

to litigate this very issue in exchange for the Commonwealth waiving the

mandatory minimum.

      Johnson claims he has established prejudice on this claim because

      [t]he record reflects that [Johnson] came to court wanting to
      proceed to trial with a jury. However, after a brief, off the record,
      discussion with counsel, [Johnson] instead pled. Were it not for
      his counsel’s advice during that brief off the record meeting,
      [Johnson] would not have pled as he did.

Appellant’s Brief, at 37 (re-paginated for clarity). Notably, Johnson never

specifies the actual advice with which he takes issue.




                                      -7-
J-S42006-20


      Here, the record indicates Johnson was provided with accurate

information regarding the possible maximum sentences he could receive at

trial, and that he had bargained for the Commonwealth’s agreement to waive

the mandatory minimum for the charges of assault of a law enforcement

officer. Therefore, Johnson has failed to establish prejudice on his first claim.

      Second, Johnson contends his plea was unknowingly entered because

counsel did not adequately investigate his mental health history and should

have known that Johnson did not fully understand the decisions he was

making. His argument appears to be centered on his contention that he did

not understand that he would receive the sentence that he did, and that he

had allegedly been told by counsel that he would be sentenced to seven to

fifteen years. See Appellant’s Brief, at 42, 45 (re-paginated for clarity).

      After a review of the record, we find Johnson has failed to allege - let

alone prove - prejudice regarding his second claim. See Rathfon, 899 A.2d

at 369-70. As set forth above, the record demonstrates that Johnson was

aware of the possibility of mandatory minimum sentences, and after

consulting his attorney and his mother, chose to avoid that risk by entering

the plea agreement. Even if we assume that he was suffering from significant

cognitive deficits when he pled, he has provided no basis for concluding he

would have chosen to forgo the benefit of the plea bargain. By failing to satisfy

one of the prongs of the ineffective assistance test, Johnson’s entire claim

fails. Commonwealth v. Medina, 209 A.3d 992, 1000 (Pa. Super. 2019).


                                      -8-
J-S42006-20


      Further, the statements made during a plea colloquy bind a criminal

defendant. See Commonwealth v. Muhammad, 794 A.2d 378, 384 (Pa.

Super. 2002). As a result, a defendant cannot assert grounds for withdrawing

the plea that contradict statements made at that time. See Commonwealth

v. Stork, 737 A.2d 789, 790-91 (Pa. Super. 1999). Johnson specifically

represented in both his written and oral plea colloquies that no promises had

been made to him. See Colloquy for Plea of Guilty / Nolo Contendere,

9/15/2015; see also Written Plea Colloquy, 9/15/2015, at 1-4; see also N.T.,

9/15/2015, at 10-15. Further, it was clear from both colloquies that he was

entering an open plea, and therefore no promises of a particular sentence or

any plea bargains had been made, other than the Commonwealth forgoing its

right to demand a mandatory minimum sentence. Finally, and most

importantly, Johnson represented in both colloquies that he did not suffer from

any mental health issues that would impact his decision.

      For the reasons set forth above, we conclude Johnson is not entitled to

relief. The record supports the PCRA court's credibility determinations.

Moreover, having conducted an independent review of the record in light of

the PCRA petition, we agree that the PCRA petition is meritless.

      Accordingly, for the reasons discussed above, we affirm the PCRA court’s

dismissal of Johnson’s PCRA petition without a hearing.

      Order affirmed.




                                     -9-
J-S42006-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/20




                          - 10 -